
	
		II
		111th CONGRESS
		1st Session
		S. 1977
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  9, 10-Anthracenedione.
	
	
		1.9,
			 10-Anthracenedione
			(a)In
			 generalHeading 9902.24.05 of the Harmonized Tariff Schedule of
			 the United States (relating to 9, 10-Anthracenedione) is amended—
				(1)by striking the
			 article description and inserting the following: Mixtures of 2-tert-amyl
			 9, 10-anthraquinone (CAS No. 32588–54–8) and 2-iso-amyl-9, 10-anthraquinone
			 (CAS No. 68892–28–4) (provided for in subheading 2914.69.60) or in organic
			 solution (provided for in subheading 3824.90.28); and
				(2)by striking
			 12/31/2009 and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
